Two actions to recover damages for personal injuries sustained when the automobile of plaintiff Helmeyer struck an obstruction in the highway. Both plaintiffs had a verdict in the Trial Term, Richmond county, upon which separate judgments were entered. Judgment in each action reversed on the facts and in the interest of justice, and a new trial granted, costs to appellant to abide the event. In our opinion, the remarks of counsel for the plaintiffs in summation, which were objected to, were unwarranted and should not have been made, and in view of a large verdict were prejudicial. It constituted an error of fact which calls for reversal. (Regan v. Frontier Elevator & Mill Co., 211 App. Div. 164.) Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur.